Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 21 March 2022 are acknowledged.  Claims 18-27 are newly added and currently pending.  Claims 1-17 are cancelled. Claims 18-27 are examined on the merits within.  

Withdrawn Objections/Rejections
2.	Applicant’s arguments, filed 21 March 2022, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. The 35 U.S.C. 112(b) Rejections of claims 1-13 and 16-17 are withdrawn in view of their cancellation.  

New Rejections 
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18-20, 22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszell et al. (U.S. Patent No. 8,318,818) in view of Smith (U.S. Patent Application Publication No. 2015/0126595).
	Roszell et al. teach a topical composition comprising a hydrophobic/hydrophilic polymer composition comprising a hydrophobic polymer including poly(vinylpyrrolidone/alkylene) polymer wherein the alkylene group contains at least about 10 carbon atoms. The hydrophilic polymer includes poly(maleic acid/methylvinylether) having a weight average molecular weight of at least 50,000.  See column, lines 56-67 and column 2 lines 1-10.  The hydrophobic polymer composition can include a mixture of two different poly(vinylpyrrolidone/alkylene) polymers including the first poly(vinylpyrrolidone/alkylene) polymer in an amount of 5 to 54 wt% of the hydrophobic polymer composition.  See column 2, lines 11-23.  The poly(vinylpyrrolidone/alkylene) polymer comprises poly(vinylpyrrolidone/1-eicosene) polymer or poly(vinylpyrrolidone/hexadecane).  See column 2, lines 11-23. The composition can include active ingredients such as antimicrobials, antifungals, anti-inflammatory agents, anti-viral agents, drugs, sunscreens, vitamins, alpha-hydroxy acids, surfactants, dyes, fragrances, and pigments.  See column 2, lines 55-58.  Surfactants are included in amounts of 0.5 to 5%.  See column 3, lines 1-8. The composition comprises 30 to 95% water.  See column 9, lines 30-44.  Additional agents include Vitamin E (antioxidant) and aloe (emollient). See column 11, lines 45-53. 
	Roszell et al. do not teach cannabidiol (CBD) and tetrahydrocannabinol (THC).  
	Smith teaches a transdermal composition comprising a pharmaceutically effective amount of cannabinoid for delivery to the bloodstream.  See abstract.  The composition may comprise one or more cannabinoids.  CBD and THC may be used in a 1:1 ratio.  See paragraph [0007].  The composition additionally comprises one or more excipients including skin penetration enhancers, emollients, thickening agents, etc.  See paragraph [0051].  The penetration enhancer is present in amounts of 0.1 to 20%.  See paragraph [0029]. The cannabinoids are present in an amount of 0.01 to 5%.  See paragraph [0081]. Penetration enhancers include oleic acid.  See column 4, lines 41-63.  The composition of the invention optionally comprises terpenes.  The effects of cannabinoids are synergized by addition of terpenes.  See column 5, lines 11-27.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use cannabinoids as the active ingredients in Roszell et al. because Roszell et al. teach that suitable active agents include anti-inflammatory agents and Smith teaches that cannabinoids are effective to treat inflammation.  One would have been motivated, with a reasonable expectation of success, to increase cutaneous penetration of cannabinoids.  See Roszell et al., column 1, lines 31-34. It would have been well within the purview of the skilled artisan to modify the amounts of excipients, such as antioxidants, to achieve the optimal desired effect.  Since the combination of Roszell et al. and Smith make obvious the instant invention, the formulation should provide a sustained release of active agent over a period of at least 6 hours. 

5.	Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszell et al. (U.S. Patent No. 8,318,818) in view of Smith (U.S. Patent Application Publication No. 2015/0126595) as applied to claims 18-20, 22, and 24-27  above and further in view of Stinchcomb et al. (U.S. Patent No. 8,293,786).
	Neither Roszell et al. or Smith teach emollients in amounts of 1 to 5% and pH neutralizing agents. 
	Stinchcomb et al. teach cannabidiol prodrug formulations.  See abstract.  The cannabidiol can be combined with penetration enhancing agents including diethylene glycol monomethyl ether.  See column 12, lines 34-52.  Diethylene glycol monomethyl ether is present in amounts of 6%.  See column 13, lines 60-65.  The composition additionally comprises surfactants in amounts of 0.25-15%.  See column 14, lines 26-67.  The composition can include emollients in amounts of 1 to 30%.  See column 15, lines 37-61. The composition comprises neutralizing agents.  See column 13, lines 17-56.  A neutralizing agent is used to achieve a pH of 7.4.  See column 24, lines 39-49.  
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amounts of additional ingredients, such as emollients, within known effective parameters, to achieve the optimal desired effect.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to neutralize the pH of the formulation to ensure the composition is not too acidic or basic to have an adverse reaction with skin.  One would have been motivated, with a reasonable expectation of success, because Stinchcomb et al. teach neutralization to a pH of 7.4 for cannabinoid formulations. 

Response to Arguments
	Applicant’s arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
6.	Applicants argued, “Upon application to skin tissue, the mixture of oleic acid and terpene is released in an amount sufficient to assist with the uptake of the mixture of CBD and THC through a sustained period of time. It would not have been expected for the oleic acid to be released in amounts beneficial for assisting with the uptake of the cannabinoid mixture. Smith does not disclose a composition that is designed to hold a cannabinoid mixture and then release the mixture over a period of time. Smith does not suggest that the mixture of CBD and THC could be released from a composition according to claim 18. There is nothing in Stinchcomb et al. to suggest to one skilled in the art that a cannabinoid prodrug and penetrant comprising oleic acid and terpene would be released form the composition according to claim 18.”
	In response to applicant’ arguments, Smith makes obvious the use of oleic acid and terpenes in combination with CBD and THC.  The oleic acid is a penetration enhancer and thus would facilitate skin permeation.  Smith specifically teaches that the effects of cannabinoids are synergized by addition of terpenes.  In addition, assisting the transdermal penetration is a function of the composition and thus since Smith teaches both oleic acid and terpenes with the cannabinoid mixture it should function in a similar manner.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mixture of oleic acid and terpene is released in an amount sufficient to assist with the uptake of the mixture of CBD and THC through a sustained period of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Holding the cannabinoid mixture and providing sustained release of the mixture is a function of the polymer component.  Even though Roszell does not teach CBD or THC, the prior art teaches drugs and anti-inflammatory agents.   It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use cannabinoids as the active ingredients in Roszell et al. because Roszell et al. teach that suitable active agents include anti-inflammatory agents and Smith teaches that cannabinoids are effective to treat inflammation.  Since Roszell and Smith make obvious the combination, the polymer would hold the cannabinoid mixture and provide sustained release devoid of evidence to the contrary.  Since the prior art rejections of Roszell in view of Smith are maintained, there are no deficiencies for Stinchcomb et al. to cure regarding the cannabinoid prodrug and penetrant comprising oleic acid and terpene being released from the composition.   
	Thus these rejections are maintained.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615